Citation Nr: 0835827	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
January 2003.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision, issued in February 2003, of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Columbia, 
South Carolina.  The matter is currently being handled by the 
RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to afford the veteran a 
current VA examination.  In the October 2007 remand, the 
Board determined that a VA examination was necessary in order 
to adjudicate the veteran's claim for an increased rating.  
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  An examination was scheduled for July 
2008 and the veteran failed to appear.  In correspondence 
from the veteran's representative from both September 2008 
and October 2008, it is contended the veteran failed to 
appear for his VA examination because he was in Kuwait at 
that time.  The representative contends that a member of the 
veteran's family attempted to reschedule the examination on 
his behalf, but was unsuccessful.  The Board accepts the 
representative's contention as good cause for the veteran's 
failure to report to the July 2008 examination pursuant to 
38 C.F.R. § 3.655(a).  Accordingly, a new examination should 
be scheduled.



In addition, in the Board's October 2007 remand, the RO was 
directed to obtained documentation of the veteran's February 
2004 endoscopy, which diagnosed him with a hiatal hernia.  
While the RO did associate with the file some of the records 
indicated in the Board's remand, the February 2004 endoscopy 
still does not appear to be of record.  The Board also 
directed the RO to obtain the veteran's treatment records 
from the months prior to that procedure, specifically, 
records from January 2003 to April 2004.  These records also 
do not appear to have been obtained.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as these are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Another attempt to obtain these records must be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct VA examination to determine 
the severity of the veteran's current 
symptoms of GERD. In particular, the 
examiner should state whether there is 
objective evidence that the veteran 
currently has persistent recurrent 
epigastric distress, dysphagia, pyrosis, 
regurgitation, or substernal, arm, or 
shoulder pain. The examiner should, if 
possible, provide an opinion as to 
whether any two of these symptoms have 
been present together during any portion 
of the period since the veteran's service 
discharge in January 2003. If providing 
such an opinion would require 
speculation, the examiner should so 
state. 

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  Obtain the veteran's VA clinical 
records of an endoscopy performed in 
February 2004, and the records reflecting 
the severity of the veteran's GERD in the 
months prior to that procedure, from 
January 2003 to April 2004.  If the 
records cannot be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.
 
3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and the claims should be readjudicated. 
If any claim is not granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




